Opinion of the Court by
Judge Lindsay:
On tbe second day of tbe November term, 1870, of tbe Butler circuit court, tbe accused appeared in court in pursuance to bis bond. Whereupon bis sureties, tbe appellees, in open court agreed to stand responsible on tbeir bond during tbe trial then about to begin. A jury was empanelled and tbe trial progressed. Finally tbe indictment was dismissed, and tbe case resubmitted to tbe grand jury. Tbis was a termination of tbe trial, and witb it tbe liability of tbe appellees ceased. They were not responsible for tbe future conduct of tbe accused.
Judgment affirmed.